Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 objected to because of the following informalities:  “a position that do not overlap” should be “a position that does not overlap”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4 & 6 recite the limitation "the airfoil wall".  There is insufficient antecedent basis for this limitation in the claim. The claims define a first airfoil wall and a second airfoil wall so it is not clear which wall is being claimed by “the airfoil wall”; for the purpose of examination, the limitation will be interpreted as at least one of the first airfoil wall and the second airfoil wall. 
Claim 5 depends from claim 4 and inherits all deficiencies of the parent claim. 
Claim 6 further recites the limitation "the adjacent ribs".  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "passages of the respective rib sets".  There is insufficient antecedent basis for this limitation in the claim. Parent claim 6 defines a cooling passage and a lattice passage and it is unclear which passage is being claimed by the subject limitation. 
Claim 7 further recites the limitation "the film cooling".  There is insufficient antecedent basis for this limitation in the claim. This appears to be a typographical error however since it is not definitively clear whether the Applicant intended to claim “the film cooling hole” the claim must be examined as written. 
Claim 7 further recites the limitation "the partition body".  There is insufficient antecedent basis for this limitation in the claim. The claim defines partition bodies, i.e. a plurality of partition bodies, and it is unclear which partition body is being claimed. 
Claim 7 further recites “the film cooling hole is formed such that at least one lattice communication portion is present between a position in a lattice passage at which the film cooling is disposed and a lattice communication portion that is on a downstream side of the partition body and the partition body faces” which is indefinite because the claim requires that the partition bodies substantially close passages of the respective rib sets, i.e. there is no flow through/over the partition body being claimed therefore it does not have “a downstream side”.  As a result, the claimed location of “a lattice communication portion that is on a downstream side of the partition body” is unclear.  
Claim 8 recites “a plurality of the film cooling holes” which is indefinite as parent claim 6 defines “a film cooling hole” of “at least one of the first airfoil wall and the second airfoil wall” however claim 8 does not define the effectively “at least one” as a plurality (i.e. one is not an option); further, it is unclear whether “a plurality of the film cooling holes” are cooling holes of “a film cooling hole” of “at least one of the first airfoil wall and the second airfoil wall” as the claim further defines that the plurality of film 
Claim 8 further recites the limitation "the same lattice passage".  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 further recites the limitation “at least one lattice communication portion is present between the plurality of the film cooling holes” which is indefinite because it is not clear whether the at least one lattice communication portion is between the plurality of film cooling holes and some other structure, between at least two adjacent film cooling holes of the plurality of film cooling holes, or between each pair of adjacent film cooling holes. 
Claim 9 recites “substantially closing passages of the respective rib sets” and “a lattice passages” which is indefinite because it is unclear whether the passages being closed are the lattice passages or some other passage.  
Claim 9 further recites “the film cooling hole is formed on an inner wall surface on a downstream side in a lattice communication portion that the partition body faces” which is indefinite because it is unclear what structure the inner wall surface is downstream of. 
Claim 10 recites “an angle α defined between an extension direction of the film cooling hole in a plan view and a flow direction of the high-temperature gas falls within a range of 0˚≤α≤90˚” which is indefinite because it is not clear which plan view is being claimed, has not defined the scope of “an extension direction” (i.e. any three dimension structure must extend in all three axes), has not defined at which location or with reference to which structures the flow direction is to be determined, and the claimed angle range compasses all possible orientations/angles since any angle between two directions is one of a linear pair of supplementary angles (i.e. it would be impossible for the angle between the extension direction and the flow direction to be outside of the claimed range).  
Claim 10 further recites “an angle β defined between the extension direction of the film cooling hole in a plan view and a flow direction in a lattice passage in which the film cooling hole is formed falls within a range of -90˚≤β≤90˚” which is indefinite for the same reasons of indefiniteness as described regarding angle α above.  The Examiner note that, as claimed, the angle ranges of both angles are functionally equivalent.  In addition, the claims do not define nor describe with reference to which structures, directions, and/or axes the angle is to be evaluated regarding the sign of the angle (i.e. it is unclear in which directions the angle would be considered to be negative).  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 6, 8, & 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20150016947 to Kwon.
(a) Regarding claim 6:
(i) Kwon
a cooling passage (cooling fluid flowpath or passageway 131, Par 0019, Fig 3) formed between a first airfoil wall (one of inner wall 130 and outer wall 132, Fig 3)and a second airfoil wall (the other of inner wall 130 and outer wall 132, Fig 3) of the turbine airfoil that oppose each other (Fig 3); and 
a lattice structure body including a first rib set (a respective one of inner trip strips 134 and outer trip strips 136, Par 0019, Figs 3/7) including a plurality of ribs (Figs 3/7) provided on an inner wall surface of the first airfoil wall (a respective one of cooling flowpath surfaces 133/135) facing the cooling passage (Fig 3), and 
a second rib set (a respective other of inner trip strips 134 and outer trip strips 136, Par 0019, Figs 3/7) including a plurality of ribs (Fig 3) provided on an inner wall surface of the second wall (a respective other of cooling flowpath surfaces 133/135) facing the cooling passage (Fig 3), 
the second rib set being stacked on the first rib set so as to form a lattice pattern (Figs 4/7), 
wherein a lattice passage is formed between the adjacent ribs (space between adjacent first and/or second main ribs as interpreted above, Figs 3-5/7),
wherein at least one of the first airfoil wall and the second airfoil wall is formed with a film cooling hole (cooling holes 116, Fig 3; hole on the outer wall “B”, Fig 7) that penetrates from the inner wall surface of the airfoil wall to an outer wall surface of the airfoil wall in a lattice passage formed between the adjacent ribs (Figs 3-4/7).
(b) Regarding claim 8:
(i) Kwon further discloses wherein: 
the lattice structure body includes a plurality of lattice communication portions (portions wherein no main ribs from either the first or second rib sets lie between 
a plurality of the film cooling holes are formed on the same lattice passage (plurality of holes in the outer wall “B” located within a single lattice passage, Fig 7), and 
at least one lattice communication portion is present between the plurality of the film cooling holes (Fig 7).
(c) Regarding claim 10:
(i) Kwon further discloses wherein: 
the film cooling hole extends so as to be inclined relative to the inner wall surface and the outer wall surface (Fig 3), 
an angle α defined between an extension direction of the film cooling hole (dashed line showing longitudinal axis of hole 116, Fig 3) in a plan view and a flow direction of the high-temperature gas (arrow 122, Figs 1/3) falls within a range of 0°≤α≤90° (Fig 3), and 
an angle β defined between the extension direction of the film cooling hole in a plan view and a flow direction in a lattice passage (flow arrows for cooling fluid 120, Fig 3; “cooling air direction”, Fig 7) in which the film cooling hole is formed falls within a range of -90°<β<90° (Fig 3).
(ii) The Examiner notes that when a direction (i.e. a vector) forms an angle with another direction (i.e. another vector) that angle is one angle of a linear par of supplementary angles (i.e. they add up to 180 degrees). Therefore, any extension direction of the film cooling hole in any orientation thereby forming any angle with . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 & 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20150016947 to Kwon in view of US 4514144 to Lee.
(a) Regarding claim 1:
(i) Kwon discloses a cooling structure (see title) for cooling a turbine airfoil (vane segment 100, Fig 2) of a turbine (turbine section 18, claim 16, Fig 1) driven by high-temperature gas (Par 0018), the cooling structure comprising: 
a cooling passage (cooling fluid flowpath or passageway 131, Par 0019, Fig 3) formed between a first airfoil wall (one of inner wall 130 and outer wall 132, Fig 3) and a second airfoil wall (the other of inner wall 130 and outer wall 132, Fig 3) of the turbine airfoil that oppose each other (Fig 3); and 
a lattice structure body including a first rib set (a respective one of inner trip strips 134 and outer trip strips 136, Par 0019, Figs 3/7) including a plurality of first main ribs (Figs 3/7), provided on a first inner wall surface of the first airfoil wall (a respective one of cooling flowpath surfaces 133/135, Par 0019, Fig 3) facing the cooling passage (Fig 3), that extend linearly and arranged so as to be parallel to each other (Figs 3-5/7), and 
a second rib set (a respective other of inner trip strips 134 and outer trip strips 136, Par 0019, Figs 3/7) including a plurality of second main ribs (Figs 3/7), provided on a second inner wall surface of the second airfoil wall (a respective other of cooling flowpath surfaces 133/135, Par 0019, Fig 3) facing the cooling passage (Fig 3), that extend linearly and are arranged so as to be parallel to each other (Figs 3-5/7), 
the second rib set being stacked on the first rib set so as to form a lattice pattern (Figs 4/7), 
wherein the first rib set includes a lattice passage formed between the adjacent first main ribs (space between adjacent first main ribs as interpreted above, Figs 3-5/7), and
wherein the second rib set includes a lattice passage formed between the adjacent second main ribs (space between adjacent second main ribs as interpreted above, Figs 3-5/7). 
(ii) Kwon does not explicitly disclose: 
wherein the first rib set includes a first supplemental rib that is provided on the first inner wall surface and integrally provided to the first main rib so as to protrude in a lattice passage formed between the adjacent first main ribs, 
the second rib set includes a second supplemental rib that is provided on the second inner wall surface and integrally provided to the second main rib so as to protrude in a lattice passage formed between the adjacent second main ribs, nor
the second supplemental rib being disposed at a position that do not overlap the first supplemental rib in a direction in which the first inner wall surface and the second inner wall surface oppose each other.
(iii) Lee is also in the field of turbine airfoils (see abstract) and teaches: 
a cooling cavity formed between a first wall (one of walls 24/26, Figs 2/5) and a second wall (the other of walls 24/26, Figs 2/5), 
each of the first and second walls having a respective first and second inner wall surface (respective surfaces of walls 24/26 facing center line 39, Fig 5),
the cooling cavity comprising passages (16/16a-f) formed between adjacent ribs (opposite walls 32/34, Figs 2-4) through which cooling air (17) flows (Fig 1), 
wherein each passage comprises first and second supplemental ribs (respective to first and second walls, turbulence promoting ribs 22b/22c, Figs 2/5), 
the first and second supplemental ribs integrally (Col 2 Lns 32-35) extending from both the adjacent ribs (Fig 2) as well as a respective one of first and second walls (Figs 2/5) with a plurality of at least one of first and second supplemental ribs being dispersed along the entire length of each passage (Figs 1/5), 
the second supplemental rib being disposed at a position that does not overlap the first supplemental rib in a direction in which the first inner wall surface and the second inner wall surface oppose each other (Fig 5). 
(iv) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the lattice passages formed 
(b) Regarding claim 4:
(i) Kwon further discloses wherein at least one of the first airfoil wall and the second airfoil wall is formed with a film cooling hole (cooling holes 116, Fig 3; hole on the outer wall “B”, Fig 7) that penetrates from the inner wall surface of the airfoil wall on which the lattice structure body is provided, to an outer wall surface of the airfoil wall (Figs 3/7).
(c) Regarding claim 5:
(i) The proposed combination further teaches: 
wherein the lattice structure body includes a plurality of lattice communication portions (Kwon: portions wherein no main ribs from either the first or second rib sets lie between the first and second airfoil wall, Figs 3-4/7) that allow lattice passages formed between the plurality of the first main ribs to communicate with lattice passages formed between the plurality of the second main ribs (Kwon: Figs 3-4/7), and 
the film cooling hole is formed in the second airfoil wall (Kwon: first/second nomenclature arbitrary; cooling holes 116 formed along entire outer surface, Par 0018; Figs 2-4/7) and penetrates to an outer wall surface (Kwon: hot flowpath surface 137, Fig 3) of the second airfoil wall from a portion of the second inner wall surface (Kwon: Fig 3), that is on a downstream side (Kwon: Figs 3-4/7) with respect to a position, in the lattice passage between the second main ribs, corresponding to 
(ii) A plurality of each of the first and second supplemental ribs are disposed along the entire lengths of lattice passages between respective first and second main ribs, see rejection of claim 1 above; as the film cooling holes of Kwon are spread out, i.e. there is not a film cooling hole between each adjacent pair of second main ribs as shown in Figs 3/7, there must exist at least one lattice communication portion between the film cooling hole and at least one first supplemental rib.

Claim 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20150016947 to Kwon in view of US 4514144 to Lee in further view of US 10598027 to Bregman.
(a) Regarding claim 2:
(i) The proposed combination further teaches wherein a movement direction of an entirety of a cooling medium is a direction from a base portion toward a tip portion in a height direction of the turbine airfoil (Kwon: cooling fluid 120, Fig 2; Lee: Fig 1). 
(ii) The proposed combination does not explicitly teach wherein a greater number of the first supplemental rib and a greater number of the second supplemental rib are arranged in a region on the base portion side of the turbine airfoil in the lattice structure body.
(iii) Bregman is also in the field of turbine airfoils (see title) and teaches that a base portion of a turbine airfoil requires more heat transfer which may require additional cooling flow thereby reducing efficiency of (Col 1 Lns 46-51; Col 2 Lns 8-11/20-22). 

(v) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first and second supplemental ribs as taught by the proposed combination to be greater in number in a region on the base portion side of the turbine airfoil in order to increase the heat transfer and cooling in the region as taught by Bregman for the purpose of providing the region on the base portion side of the turbine airfoil with adequate cooling while avoiding the efficiency losses associated with increased cooling fluid mass flow (Col 1 Lns 46-51; Col 2 Lns 8-11/20-22).
(b) Regarding claim 3:
(i) The proposed combination does not explicitly teach wherein the first supplemental ribs and the second supplemental ribs are arranged only in a half region on the base portion side of the turbine airfoil in the lattice structure body.
(ii) The Applicant has not disclosed a retention of the function of the supplemental ribs despite their omission outside of the half region and omission of an element and its function is obvious where the function is not desired or required. See MPEP 2144.04(II). 

Claim 7 & 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20150016947 to Kwon in view of US 4514144 to Lee in further view of US 20160169003 to Wong.
(a) Regarding claims 7 & 9:
(i) The proposed combination further teaches wherein the lattice structure body includes a plurality of lattice communication portions that allow lattice passages formed between the plurality of ribs of the first rib set to communicate with lattice passages 
(ii) The proposed combination does not explicitly teach partition bodies provided at opposite side portions of the lattice structure body, respectively, and substantially closing passages of the respective rib sets. 
(iii) Wong is also in the field of turbine airfoils (see abstract) and teaches a lattice structure body (see lattice structure of cooling ribs/channels, Fig 9) comprising partition bodies (baffle walls 148, Fig 9) provided at opposite side portions of the lattice structure body (Fig 9) which substantially close passages of respective rib sets (channels 102/112, Fig 9; flow through the channels is stopped and reversed once reaching a baffle wall, Par 0085). 
(iv) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the  lattice structure body of the proposed combination with the partition bodies as taught by Wong for the purpose of enhancing inertial pressure losses and increase the mechanical strength of the side walls of the airfoil (Par 0095). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN A PRUITT whose telephone number is (571)272-8383.  The examiner can normally be reached on T-F 8:30am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571) 272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUSTIN A PRUITT/Examiner, Art Unit 3745      

/BRIAN P WOLCOTT/Primary Examiner, Art Unit 3745